Case 3:20-cv-01216-HES-PDB Document4 Filed 12/08/20 Page 1 of 6 PagelD 19

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

KURT HELMICH,
Plaintiff,

Vv. Case No. 3:20-cv-1216-J-20PDB
SHERIFF MIKE WILLIAMS,

Defendant.

 

ORDER OF DISMISSAL WITHOUT PREJUDICE

Plaintiff, Kurt Helmich, a pretrial detainee at the Duval County Jail,
initiated this action by filing a pro se Civil Rights Complaint (Doc. 1; Compl.)
and a motion to proceed in forma pauperis (Doc. 2). Plaintiff alleges he has
been denied access to the courts, medical care, and legal mail. See Compl. at 3.
In explanation, Plaintiff says his privilege to use the electronic request
service—the “Teleamate [sic] Tablet”—was suspended for thirty days. Id. at 5.
According to Plaintiff, the tablet provides “the only means of putting in
request(s] for law library, legal copies, medical complaints and _ notlalry
services.” Id. Gnternal punctuation omitted). As relief, Plaintiff seeks $50,000.

The Prison Litigation Reform Act (PLRA) requires a district court to

dismiss a complaint if the court determines the action is frivolous, malicious,

or fails to state a claim on which relief may be granted. See 28 U.S.C. §

 
Case 3:20-cv-01216-HES-PDB Document4 Filed 12/08/20 Page 2 of 6 PagelD 20

1915(e)(2)(B). With respect to whether a complaint “fails to state a claim on
which relief may be granted,” the language of the PLRA mirrors the language
of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts apply the same
standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.
1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

“To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

”

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic
recitation of the elements of a cause of action” that amount to “naked
assertions’ will not suffice. Id. (quotations, alteration, and citation omitted).
Moreover, a romplaint must “contain either direct or inferential allegations
respecting all the material elements necessary to sustain a recovery under
some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d
678, 683 (11th Cir. 2001) (quotations and citations omitted). .

In reviewing a pro se plaintiff's pleadings, a court must liberally construe

the plaintiffs allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972):

 

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). However, the duty
of a court to construe pro se pleadings liberally does not require the court to

serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F.

 
Case 3:20-cv-01216-HES-PDB Document4 Filed 12/08/20 Page 3 of 6 PageID 21

App’x 982, 982 (11th Cir. 2017) (citing GJR Invs., Inc. v. Cty. of Escambia, 132
F.3d 1359, 1369 (11th Cir. 1998)).

Plaintiffs complaint is subject to dismissal under the PLRA because he
fails to “state a claim to relief that is plausible on its face.” See Iqbal, 556 U.S.
at 678. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “(1) both
that the defendant deprived [him] of a right secured under the Constitution or
federal law and (2) that such a deprivation occurred under color of state law.”
See Bingham, 654 F.3d at 1175 (alteration in original). A civil rights action
under § 1983 may not proceed on a theory of vicarious liability. See Cottone v.
Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003). |

First, Plaintiff does not seek relief from an individual who is responsible
for an alleged deprivation. Rather, he seeks to hold Mike Williams responsible,
apparently because of his title as Sheriff. Notably, Plaintiff does not allege
Sheriff Williams personally engaged in the conduct of which he complains, nor
does he allege facts otherwise demonstrating a causal connection between an
alleged deprivation and Sheriff Williams’s conduct. Thus, his claim, premised

on a theory of vicarious liability, fails as a matter of law.
Second, even if Plaintiff had named an individual responsible for the

alleged violation, he fails to state a plausible access-to-the-courts claim under
Case 3:20-cv-01216-HES-PDB Document4 Filed 12/08/20 Page 4 of 6 PageID 22

the First Amendment.! To state a claim for a denial of access to the courts, a

plaintiff must allege an “actual injury.” Lewis v. Casey, 518 U.S. 348, 349
(1996); see also Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). “Actual
injury may be established by demonstrating that an inmate’s efforts to pursue
a nonfrivolous claim were frustrated or impeded by .. . an official’s action.”
Barbour, 471 F.3d at 1225 (citations omitted). Plaintiff does not allege his
suspension from using the tablet impeded his ability to pursue a nonfrivolous
claim. For instance, he does not allege he missed a deadline in his pending
criminal case. Indeed, a review of the state criminal docket shows that private
counsel filed a notice of appearance on Plaintiffs behalf on November 23, 2020,
after the judge granted his request to fire appointed sounsel and proceed pro
se.” See Duval County Clerk of Courts, CORE, Case No. 16-2014-CF-008326-
AXXX-MA, available at https://core.duvalclerk.com/CoreCms.aspx (last visited
Dec. 4, 2020). Because Plaintiff does not allege an “actual injury,” he fails to
state a plausible First Amendment claim.

Finally, had Plaintiff stated a plausible claim for relief against Sheriff

Williams, his claim would be barred under the PLRA given he suffered no

 

‘ Plaintiff says his inability to access the tablet prevents him from
submitting “medical complaints,” though he does not allege that he suffers a
medical condition that has gone untreated or ignored. See Compl. at 5.

? Plaintiff is in jail for violating the terms of his probation.

4
Case 3:20-cv-01216-HES-PDB Document4 Filed 12/08/20 Page 5 of 6 PageID 23

physical injury. See 42 U.S.C. § 1997e(e) (“No Federal civil action may be
brought by a prisoner confined in a jail, prison, or other correctional facility,
for mental or emotional injury suffered while in custody without a prior
showing of physical injury or the commission of a sexual act.”). While the PLRA
does not bar a plaintiff from seeking nominal damages, he must make sucha
request, either explicitly, by referencing the phrase “nominal damages,” or
implicitly, by requesting “other relief’ in addition to seeking compensatory or
punitive damages. See, e.g., Williams v. Langford, No. 2:13-cv-315-FtM-38CM,
2015 WL 163226, at *7 (M.D. Fla. Jan. 12, 2015) (finding claimed damages of
$250,000 could not lberally be construed as “nominal,” but because the
plaintiff asked for “all other expenses,” he could seek nominal damages in the
amount of one dollar); Honors v. Judd, No. 8:10-cv-22-T-33AEP, 2011 WL
3498287, at *6 (M.D. Fla. Aug. 10, 2011) (finding the plaintiffs request solely
for punitive and compensatory damages did not encompass nominal damages).

Plaintiff seeks only compensatory damages in the amount of $50,000.
Such a request for relief cannot be construed as one for nominal damages.
Additionally, Plaintiff does not include a request for “other relief’ or similarly
inclusive language that could be construed as a request for nominal damages.

Accordingly, it is

ORDERED:

1. This case is DISMISSED without prejudice.

5
Case 3:20-cv-01216-HES-PDB Document4 Filed 12/08/20 Page 6 of 6 PagelD 24

2. The Clerk shall enter judgment dismissing this case without
prejudice, terminate any pending motions, and close the file.

DONE AND ORDERED at Jacksonville, Florida, this Ze day of
December 2020.
; / ~

fy |

UNITED Spates DISTRICT JUDGE

Jax-6 12/4
C: Kurt Helmich
